DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Divisional of U.S. Application No. 15/322,883, now U.S. Patent No. 10,584,331, which is a 371 of PCT/JP2015/069114, which claims benefit of U.S. Provisional Application 62/020,210, filed July 02, 2014. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on October 28, 2021 is acknowledged.  Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, claims 18 and 19 are newly added and are encompassed by the elected invention, and therefore claims 1-15, 18 and 19 will be examined on the merits.  No claims have been canceled. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 1 recites the active steps of adding a barcode-sequence-generating oligonucleotide to a mixture of a plurality of nucleic acid molecules and determining the base sequences of the barcoded nucleic acid molecules.  It is further noted that the claim also recites steps of detecting read errors in the barcode sequences for which base sequences have been determined and calculating the proportion of barcode sequences free of read errors to all of the barcode sequences for 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, the steps of steps of detecting read errors in the barcode sequences for which base sequences have been determined involves determining a consensus sequence of nucleic molecules having the same barcode sequence and detecting read errors based on the consensus sequence and is based on sequence analysis requiring computer programs or a processor (see claim 14 and paragraphs 55-58 of the specification), and therefore is not a mental process that could be performed in the human mind, and therefore these limitations do not fall within the enumerated groupings of abstract ideas and are not considered judicial exceptions.  However, calculating the proportion of barcode sequences free of read errors to all of the barcode sequences for which the base sequences have been determined, does not appear to require a computer or processor, particularly if the number of nucleic acid 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

5.	Claims 1-15, 18 and 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,584,331.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,584,331 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for highly accurately counting the number of nucleic acid molecules by detecting the read errors that occur when determining a nucleic acid base sequence, comprising the steps of adding a barcode-sequence-generating oligonucleotide to a mixture of a plurality of nucleic acid molecules, thereby linking barcode sequences unique to the nucleic acid molecules to 

Subject Matter Free of the Prior Art
6.	Claims 1-15, 18 and 19 are free of the prior art, as no specific references were identified that teach or suggest a method for highly accurately counting the number of nucleic acid molecules by detecting the read errors that occur when determining a nucleic acid base sequence as currently claimed.  The closest prior art of Shiroguchi et al. (PNAS (2012) Vol. 109, No. 4, pp. 1347-1352, cited on IDS of 04/02/2020) teaches methods for performing digital RNA sequencing comprising performing reverse transcription, adding a unique barcode sequence to each end of every cDNA molecule, 
	The next closest prior art of Fu et al. (U.S. Patent No. 9,315,857) teaches methods for digital counting of individual molecules by attachment of unique label-tags from a diverse pool of label-tags to confer uniqueness to otherwise identical or indistinguishable target molecules, wherein the labeled molecules may be detected by hybridization or sequencing based methods (see Abstract and column 3, line 61 to column 4, line 20).  The methods may be applied to counting individual molecules of single species of target or to a plurality of different targets simultaneously, wherein different species are distinguishable from one another on the basis of the sequence differences of the species themselves, wherein the number of different molecules of a given species is counted as the number of different label-tags that are attached to that species (column 4, line 21 to column 5, line 15).  However, while the methods of Fu are based on counting absolute numbers of different label-tags, the reference is silent with regard to counting of nucleic acid molecules based on detecting read errors in the 
	Also of particular interest to the currently claimed invention are the references of Xie et al. (U.S. Patent No. 10,287,630) and Akmaev et al. (Bioinformatics (2004) Vol. 20, No. 8, pp. 1254-1263, cited on the IDS of 04/02/2020). 

Conclusion

7.	Claims 1-15, 18 and 19 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 1-15, 18 and 19 are free of the prior art, as also discussed above.

Correspondence

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637